Contact: Dennis Gauger BSD MEDICAL CORPORATION Telephone: (801) 972-5555 2188 West 2200 South Facsimile: (801) 972-5930 Salt Lake City, Utah 84119-1326 Email: investor@bsdmc.com NASDAQ:BSDM For Immediate Release BSD Medical Announces First Quarter Fiscal 2011 Financial Results SALT LAKE CITY, January 6, 2011—BSD Medical Corporation (NASDAQ:BSDM) (Company or BSD) (www.bsdmedical.com), a leading provider of medical systems that treat cancer and benign diseases using heat therapy, today reported financial results for its first fiscal quarter ended November 30, 2010, including: · Cash and cash equivalents of $19.6 million · No debt · Total stockholders’ equity of $23.1 million · Total revenues of $507,000, a 19% increase over total revenues of $426,000 for the first quarter of last fiscal year · Net loss of $947,000, a 51% improvement compared to a net loss of $1,947,000 for the first quarter of last fiscal year · Net cash used in operating activities of $507,000, a 73% improvement compared to net cash used in operating activities of $1,845,000 for the first quarter of last fiscal year As of January 6, 2011, the Company has a sales backlog of $2.1 million, consisting of both hyperthermia and microwave ablation systems. “The first quarter results reflect the positive impact of the expense reduction measures we implemented to reduce the level of our operating cash burn,” said Harold Wolcott, President of the Company.“We are also pleased with the increase in orders for our hyperthermia systems, compared to last year.With the completion of a $10.0 million equity financing in November 2010, we have a strong balance sheet, no debt and believe we are sufficiently capitalized to continue the roll out of our MicroThermX Microwave Ablation System (MTX-180) and to support its global distribution network.” Other highlights of the quarter and more recent activities include the following: · Success in the Company’s initial product launch for the MTX-180, which was initially focused on the placement of a select number of systems with pivotal, high-profile, interventional oncology, key opinion leaders.The Company has successfully placed three of these systems and will shortly place a fourth system. · Early clinical success and strong positive clinician response to our MTX-180. · Progress in the process of establishing both domestic and international distribution networks dedicated to selling the MTX-180, pursuing the strategy of utilizing a network of specialty distribution firms focused on selling products in the field of interventional radiology, the target market for the Company’s ablation product line. Contact: Dennis Gauger BSD MEDICAL CORPORATION Telephone: (801) 972-5555 2188 West 2200 South Facsimile: (801) 972-5930 Salt Lake City, Utah 84119-1326 Email: investor@bsdmc.com NASDAQ:BSDM · Receipt of $489,000, the maximum combined award provided by the US government under the Qualifying Therapeutic Discovery Project Program, for our innovative design and development programs for our BSD-2000 Hyperthermia System and our MTX-180 System. · Receipt of CE (Conformite Europeenne) Mark approval for the commercial sale of MTX-180 in Europe, which allows the Company to market the MTX-180 in the 30 countries that comprise the European Union (EU) and the European Free Trade Association (EFTA).CE marking is also recognized in many countries outside of the EU, providing the Company the ability to market the MTX-180 to a number of international markets. About BSD Medical Corporation BSD Medical Corporation develops, manufactures, markets and services systems to treat cancer and benign diseases using heat therapy delivered using focused radiofrequency (RF) and microwave energy.BSD’s product lines include both hyperthermia and ablation treatment systems.BSD’s hyperthermia cancer treatment systems, which have been in use for several years in the United States, Europe and Asia, are used to treat certain tumors with heat (hyperthermia) while increasing the effectiveness of other therapies such as radiation therapy.BSD’s microwave ablation system has been developed as a stand-alone therapy to ablate and destroy soft tissue.The Company has developed extensive intellectual property, multiple products in the market and well established distribution in the United States, Europe and Asia.Certain of the Company’s products have received regulatory approvals in the United States, Europe and China.For further information visit BSD Medical's website at www.BSDMedical.com. ### Statements contained in this press release that are not historical facts are forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties detailed in the Company's filings with the Securities and Exchange Commission. These forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update such statements to reflect events or circumstances arising after such date. 2 BSD MEDICAL CORPORATION Condensed Balance Sheets (Unaudited) ASSETS November 30, August 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000 Related party trade accounts receivable Income tax receivable - Inventories, net Other current assets Total current assets Property and equipment, net Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits - Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 40,000,000 shares authorized, 28,940,034 and 26,178,679 shares issued, respectively 28,940 26,179 Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ 3 BSD MEDICAL CORPORATION Condensed Statements of Operations (Unaudited) Three Months Ended November 30, Revenues: Sales $ $ Sales to related parties Equipment rental - Total revenues Cost of Revenues: Cost of sales Cost of related party sales Cost of equipment rental - Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) ) Other income (expense): Interest income Other income (expense) ) Total other income (expense) Loss before income taxes ) ) Income tax benefit - - Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of shares outstanding: Basic Diluted 4
